EXHIBIT 10.1

 

MANAGEMENT SERVICES AGREEMENT

 

THIS MANAGEMENT SERVICES AGREEMENT (the “Agreement”) is made and entered into
effective as of the 9th day of June 2017 by and between The Diagnostic Group,
LLC, a Delaware Limited Liability Corporation with an address of 845 Campbell
Road, Suite 345, Richardson, Texas 75081 (the “Company”) and AppYea, Inc., a
South Dakota corporation with an address of 777 Main Street, Suite 600, Fort
Worth, TX 76012 (the “Contractor”). The Company and the Contractor may be
individually referred to as a “Party” and collectively as the “Parties”.

 

RECITALS

 

WHEREAS, the Contractor is a consultant for certain management, administrative
and affiliated entities for healthcare organizations that have a presence in
North America. The products and services represented and provided by Contractor
are all based on the needs of the organization and in certain circumstances,
medical necessity; and

 

WHEREAS, the Company is engaged in the business of managing Laboratory services
to the Healthcare industry and desires to expand its customer base through
services provided by Contractor; and

 

WHEREAS, Contractor desires to provide its products and services to the Company
and utilize the Company’s products and services for Customers located throughout
the continental United States; and

 

WHEREAS, Contractor and the Company desire to enter into this Agreement under
the terms and conditions herein set forth.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions contained herein and for good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

AGREEMENT

 



1. Appointment and Acceptance. Subject to the terms and conditions set forth in
this Agreement, the Company hereby appoints Contractor the non-exclusive right
to represent the Company’s products and services, set forth in Exhibit A
attached hereto (collectively, “Products and Services”), to healthcare providers
and healthcare organizations (“Provider(s)”) directly introduced by Contractor
that are located within the United States, except for locations where the
Company has granted another party exclusive right to represent the Company’s
Products and Services in such location.

 

 

2. Marketing Activities. Throughout the Term (defined below), Contractor shall
provide time and effort toward the marketing and management of the represented
Products and Services on behalf of the Company. Contractor shall perform
marketing actives as set forth in Exhibit B attached hereto (collectively
“Marketing Activities”), including direct marketing of Products and Services to
Providers. These activities while be handled in a strict and professional
manner. At all times Contractor must maintain full compliance according to the
applicable ethical standards and guidelines of the federal and state laws
governing the marketing of items and services within the healthcare industry.



 



  1

   



 



3. 

Administrative Activities. Throughout the Term (defined below), the Contractor
shall provide administrative oversight as to the following:

 

 

 

 

 

a.

Engagement of Clients - Product and Services representation – The Contractor
shall make sure its organization is presenting and managing the products and
services in a strict compliant and professional manner for their sphere of
healthcare practitioners.

 

 

 

 

 

b.

Policy Adherence – Making sure all organizational participants adhere to the
policies and procedures set forth by both organizations in an ethical, compliant
and professional manner.

 

 

 

 

 

c.

Products and Services Processing –

 

 

 

 

 

 

i. Making sure that all engaged healthcare practitioners are utilizing products
and processing services in the most efficient manner possible.

 

 

 

 

 

 

ii. Analyze the internal processing of the products and services utilized by
your healthcare practitioners by both organizations.

 

 

 

 

 

 

iii. Analyze the billing, accounting practices and financial outcomes
surrounding the products and services provided.

 

 

 

 

 

d.

Feed Back and Process Refinement Life Cycle – Provide marketplace feedback on
all processes, policies products and services, constantly allowing both
organizations and healthcare practitioners to continually improve their overall
businesses.

 

 

 

 

 

e.

Management of services – Contractor agrees to the management, including
oversight of implementation and ongoing service, of the products and services
represented.



  



4.

Term. The initial term of this Agreement shall be for thirty-six (36) months
(“Initial Term”), commencing on the Effective Date. This Agreement shall
automatically renew for successive on (1) year terms (each a “Renewal Term”),
unless either Party gives the other Party ninety (90) days’ written notice of
termination prior to the effective date of any Renewal Term, or unless this
Agreement is terminated earlier in accordance with Section 6 of this Agreement.
The Initial Term and all subsequent Renewal Terms shall collectively be referred
to in this Agreement as the “Term.”

 

 

 

5.

Compensation for Services. As compensation for the Services under this
Agreement, the Company shall pay Contractor the amounts as set forth in Exhibit
C attached hereto.

 

 

 

 

a. Reasonable Fair Market Value. Payment of the Service Fees is acknowledged as
the parties’ negotiated agreement as to the reasonable fair market value of the
Services furnished by Contractor pursuant to this Agreement considering the
nature and volume of the services required and the risks assumed by Contractor.
Company and Contractor recognize and acknowledge that (i) Contractor’s sales,
marketing and administrative expertise shall contribute significant value to
Company and the operation of the Healthcare Services, (ii) Contractor will incur
substantial costs and business risks in providing the Services, and (iii)
certain of such costs and expenses can vary to a considerable degree according
to the extent of the success of the Company’s business. It is the intent of the
parties that the Service Fees reasonably compensate Contractor for the value to
Company of Contractor’s marketing, sales and administrative expertise, given the
considerable business risk to Contractor in providing the Services.



 



  2

   



 



6.

Termination.

 

 

 

 

 

a.

Termination for Cause. Either Party shall have the right to immediately
terminate this Agreement upon the occurrence of any one or more of the following
events:

 

 

 

 

 

i.

A Party fails to comply with any material term of this Agreement, and any such
breach is not cured by the breaching Party within ten (10) calendar days after
receiving written notice of such breach by the non-breaching Party;

 

 

 

 

 

ii.

A Party applies for or consents to the appointment of a receiver, trustee, or
liquidator of all or a substantial part of its assets, files a voluntary
petition in bankruptcy or admits in writing its inability to pay its debts as
they become due, makes a general assignment for the benefit of creditors, files
a petition or an answer seeking reorganization or arrangement with creditors or
takes advantage of any insolvency law, or if an order, judgement, or decree
shall be entered by a court if competent jurisdiction, or the application of a
creditor, adjudicating a Party bankrupt or insolvent or approving a petition
seeking reorganization of a Party or appointment of a receiver, trustee or
liquidator of either Party of all or a substantial part of its assets.

 

 

 

 

 

b.

Termination for Cause by Company. In addition to the termination rights set
forth in Section 6(a) of this Agreement, the Company may immediately terminate
this Agreement upon providing written notice to the Contractor in the event that
the Contractor or any of its employees, agents, or sales representatives:

 

 

 

 

 

i. 

Engages in fraud or dishonesty in the performance of the Contractor’s
obligations under this Agreement;

 

 

 

 

 

 ii.

Willfully engages in conduct which is materially injurious to the Company,
reputation, monetarily, or otherwise;

 

 

 

 

 

 iii.

Is convicted of, pleads guilty to, or please nolo contender to, any felony or
any crime involving an act of fraud, misappropriation, or embezzlement; or

 

 

 

 

 

 iv.

Is excluded from participation in any federal or state governmental healthcare
program.

 

 

 

 

 

c.

Termination Without Cause. Either party may terminate this Agreement at any time
with thirty (30) days advance written notice.

 

 

 

 

 7.

Effect of Termination or Expiration. Upon the termination or expiration of this
Agreement:

 

 

 

 

 

a.

The Contractor shall have no further right to market any of the Products and
Services;

 

 

 

 

 

b.

The Contractor will return, at its own expense, all goods, materials, or other
proprietary information or items provided by and belonging to the Company;

 

 

 

 

 

c.

The Contractor shall have the right to retain any sums already paid by the
Company under this Agreement, and the Company shall pay the Contractor all sums
accrued under this Agreement that are due as of the effective date of
termination or expiration, or that may become due after such effective date if
such amounts are related to Marketing Activities provided by the Contractor
prior to the effective date of termination or expiration.



 



  3

   



 



 

d. Other than certain obligations set forth in this Agreement that shall survive
the termination or expiration of this Agreement, neither Party shall have any
further obligations to the other Party following the expiration or termination
of this Agreement.

 

 

 

 

e. With the exception of this Agreement being terminated pursuant to the items
listed in section 6b above, Contractor shall continue to receive Compensation by
the Company for Recruited Customers as set forth and described in Exhibit C.



 



8.

Representations and Responsibilities of Company.

 

 

 

 

 

a.

Information and Amendment of the Products and Services

 

 

 

 

 

i. 

The Company shall provide to the Contractor information concerning the Products
and Services of the Company, including all sales or promotional materials, if
any, to be used by the Contractor in the marketing of the Products and Services
to Providers. The Company shall provide to Contractor instructions, training,
and other information concerning the Products and Services as is reasonably
necessary to effectuate the terms and purposes of this Agreement.

 

 

 

 

 

 ii.

The Company, in its sole discretion and upon giving ten (10) days’ prior written
notice to the Contractor, may add to, delete from, modify, or otherwise amend:
(A) the Products and Services available as set forth in Exhibit A attached
hereto; or (B) the Marketing Activities set forth in Exhibit B attached hereto.
Notwithstanding the foregoing, Contractor related to the removal of any Product
and Service, the Contractor shall immediately cease Marketing Activities for
such Products and Services as requested by the Company. The Contractor
acknowledges and understands that upon receiving notice for the removal of a
Product and Service by Company, the Contractor will not be eligible to receive
any commission for sales of such discontinued Products and Services that occur
after the notification date described within this Section 8(a) (ii). However, if
Company continues to sell or solicit sales for Products and Services that have
been deleted from the list of Products and Services set for the in Exhibit A,
the Contractor shall be entitled to receive appropriate commissions for such
sales as provided under this Agreement.

 

 

 

 

 

b.

Training and Marketing Support. The Company shall provide, at no cost to the
Contractor, sufficient training and assistance to the Contractor and their
representatives, if applicable.

 

 

 

 

9.

Representations and Responsibilities of Contractor.

 

 

 

 

 

a.

No Conflict for Contractor to Enter Agreement. The Contractor hereby represents
and warrants to Company that the execution and performance of this Agreement by
the Contractor:

 

 

 

 

 

i. 

Has been duly authorized by all necessary corporate action on behalf of and in
accordance with Texas law;

 

 

 

 

 

ii. 

Will not constitute or result in any breach or default under any agreement or
other instrument to which Contractor is a party of by which Contractor is bound;
and

 

 

 

 

 

iii.

Will constitute the legal, valid, and binding obligation of Contractor,
enforceable against it in accordance with the terms of this Agreement.

 

 

 

 

 

b.

Professional and Commercially Reasonable Activities. The Contractor shall do the
following:

 

 

 

 

 

i.

Perform its duties and render the Marketing Activities in a professional manner
consistent with all applicable laws, regulations, professional standards, and
good business ethics so as to promote and enhance the success of the promotion
of the Products and Services;



 



  4

   



 



 

 

ii. Ensure that its performance under this Agreement does not breach any other
material agreement to which it is a party;

 

 

 

 

 

 

iii. Abide by the Company written policies and instructions, as amended from
time to time, which respect to the Marketing Activities for the Products and
Services, as such policies and instructions are amended and communicated to the
Contractor from time to time;

 

 

 

 

 

 

iv. Not make any representations or warranties on behalf of the Company that are
not specifically authorized by the Company in writing prior to the Contractor’s
making of such representations or warranties; and

 

 

 

 

 

 

v. Use its reasonable and best efforts to cause the Contractor’s employees,
sales representatives, and agents to comply with each of the conditions of this
Section 9.

 

 

 

 

 

c.

Compliance with Law. The Contractor will maintain all state, federal, and local
licenses and permits necessary for the Contractor to perform its obligations
under this Agreement. Neither the Company nor the Contractor intends for this
Agreement or the actions of either Party to violate any law, including, but not
limited to, the federal anti-kickback statute. The Contractor shall not market
the Products and Services to, or have any direct contact, with any
federally-funded healthcare program beneficiary. The Contractor shall strictly
comply with all state and federal healthcare laws, and the Contractor shall not:

 

 

 

 

 

 

i. Promote any items or services hereunder to patients or Providers that are not
reasonable or necessary for the treatment of an individual patient; or

 

 

 

 

 

 

ii. Attempt to unduly influence referral sources. The Contractor shall not offer
Providers, patients, or other potential referral sources incentives, in cash or
in kind related to the marketing of the Products or Services. The Contractor
shall not have or maintain, directly or indirectly, any commissions or
fee-splitting arrangements with any purchaser or any other arrangement(s) with a
purchaser with respect to any Products and Services. The Contractor represents
that neither it nor any of its employees or sales representatives used in the
performance of its duties under this Agreement is a physician or other
healthcare professional in a position to exert undue influence on the purchase
or ordering of Products and Services.

 

 

 

 

 

 

iii. Contractor acknowledges that the Company under no circumstances will pay
any fee per sample, per provider or per contact that involves a federally-funded
healthcare program.

 

 

 

 

 

d.

Responsibility for Expense. The Contractor will pay all its expenses and be
solely responsible for the acts and expenses of its employees, sales
representatives, and agents unless the Contractor has received permission by the
Company for said activities. The Contractor shall protect all Products and
Services or other materials Contractor has within its possession from any and
all damage or loss. If a Product and Service or any other proprietary materials
of Contractor are lost, damaged, or destroyed by the Contractor or its
employees, sales representatives, or agents, the Contractor will pay the
Company, at the Company’s sole discretion, either:

 

 

 

 

 

 

i. The fair market value of any lost or damaged item; or

 

 

 

 

 

 

ii. The total reasonable cost to replace such lost or damaged item.

 

 

 

 

 

e.

Complaints. The Contractor shall promptly notify the Company of any Customer
complaints or any problems with the Products and Services for which it becomes
aware. The Contractor shall immediately notify the Company of any notices that
are serviced on the Contractor that may adversely affect the Company. Upon
request by the Company, the Contractor will assist the Company with obtaining
financial information regarding Customers and Potential Customers and assist
with the collection of any payments due by Customers that were procured by the
Contractor.



 



  5

   



 



 

f. No Rights in Company Information. The Contractor will not use any materials,
trademarks, or other proprietary information of Contractor for any purpose other
than for performing the Marketing Activities. Further, the Contractor
acknowledges and understands that it shall have no rights whatsoever to any of
the Products and Services, or any other proprietary information of the Company
or any affiliate of the Company.

 

 

 

 

g. Representation of Non-Exclusion. The Contractor hereby certifies that neither
it nor any of its employees, contractors, officer, or directors is excluded from
participation in any healthcare program. Should the Contractor, its employees,
contractors, officers, or directors become so excluded, the Contractor shall
immediately notify the Company, and the Company may terminate this Agreement
immediately in its sole discretion.



 



10.

Confidentiality and Non-Disclosure.

 

 

 

 

 

a.

Confidentiality of Terms. During the Term, the Parties shall keep, and shall
cause their officers, directors, members, managers, employees, sales
representatives, and agents to keep confidential the contents of this Agreement,
including, but not limited to, the terms and conditions hereof; provided,
however, that any Party may disclose to any person the tax treatment and any
facts that may be relevant to the tax structure of the transaction contemplated
by the Agreement except as may otherwise be prohibited by applicable laws. The
contents of this Agreement shall not be disclosed by either Party to any third
person or other entity, except solely as necessary to attorneys and accountants
retained by either Party who shall be required to maintain such confidentiality,
or as required by law.

 

 

 

 

 

b.

Confidentiality of Information Exchanged. The Parties shall hold any and all
information provided to it by the other Party under this Agreement, including
without exclusion a Party’s technology, inventions, designs, drawings,
processes, recipes, formulae, data, technical information, operational materials
and the like, which may be disclosed by on Party to the other Party or received
under this Agreement (collectively “Confidential Information”), in the strictest
confidence. Neither Party shall disclose any Confidential Information, unless
permitted hereunder, to any third party without the prior written consent from
the Party to which the Confidential Information belongs. No Party shall make any
use of the other Party’s Confidential Information during or after the
termination or expiration of this Agreement, except as expressly permitted
herein. Each Party acknowledges and understands that the Confidential
Information is secret and valuable to the other Party. To protect the secrecy of
the Confidential Information, each Party shall:

 

 

 

 

 

i.

Limit access to all materials and physical items that document any of the
Confidential Information, including documents, drawings, computer databases,
electronic information, storage media, samples, and models solely to its
employees, sales representatives and independent contractors who require such
access to perform their duties under this Agreement; and

 

 

 

 

 

ii.

Make all such employees, sales representatives and independent contractors aware
of such Party’s obligations of confidentiality under this Agreement.



 



  6

   



 



 

c.

Non-Disclosure. During the Term, each Party shall abide by the following:

 

 

 

 

 

i.

Company shall not disclose any information, marketing materials, and
conversations dealing with Contractor’s business operation or business
relationships without the expressed written consent of Contractor.

 

 

 

 

 

ii.

Contractor shall not disclose any information, marketing materials, and
conversations dealing with Companies business operations or business
relationships without the expressed written consent of Company.

 

 

 

 

 

iii.

In accordance with Section 10(b) of this Agreement, neither Party shall disclose
any Confidential Information to any third party or use it for its own use
without the prior written permission of the other Party. Contractor and Company
shall each use reasonable efforts to insure that its employees, sale
representatives and agents that have access to the Confidential Information of
the other Party shall not disclose such Confidential Information or use it for
any purpose not described within this Agreement.

 

 

 

 

 

d.

Remedies. The Parties acknowledge and agree that monetary damages or other
remedies at law may be inadequate in the event of a breach or threatened breach
of this Section 10. Therefore, in the event of a breach or threatened breach of
this Section 10 by either Party, the non-breaching Party will be entitled to an
injunction restraining the other Party from, disclosing, in whole or in part,
any information in contravention of this Section 10. Nothing in this Agreement
will be construed as limiting or prohibiting the non-breaching Party from,
pursuing any other remedies available to it for such breach, or threatened
breach, including recovery of damages from the breaching Party.

 

 

 

 

 

e.

Acceptable Disclosures by Contractor. The Non-Disclosure obligations set forth
in this Agreement shall not apply with respect to any Confidential Information
that is legally requested or required by law, valid order of a Court of
competent jurisdiction, or authorized governmental agency (whether by oral
questions, interrogatories, requests for information or documents, subpoena,
civil investigative demand or similar process or, in the opinion of counsel for
such Party, by federal or state securities or other statutes, regulations or
laws or the rules or regulations of any recognized stock exchange), provided
that, when the Receiving Party is legally requested or required to disclose said
Confidential Information, such Party shall promptly notify the Disclosing Party
of such request or requirement prior to disclosure so that the other Party may
seek an appropriate protective order and/or waive compliance with the terms of
this Agreement. If, however, in the opinion of counsel for the Receiving Party
such Party is nonetheless, in the absence of such order or waiver, compelled to
disclose such Confidential Information or otherwise stand liable for contempt or
suffer possible censure or other penalty or liability, then the Receiving Party
may disclose such Confidential Information without liability to the Disclosing
Party hereunder.

 

 

 

 

11.

Independent Contractor. The relationship established between the Company and the
Contractor by this Agreement is that of independent Contractor and nothing
contained in this Agreement shall be construed as creating a joint venture,
partnership, employer-employee relationship, principal-agent relationship or
mutual agency relationship between the Parties, and no Party shall, virtue of
this Agreement, have any right or power to create any obligation, express or
implied, on behalf of the other Party except solely in the manner and to the
extent, if any, specifically provided for by this Agreement. No Party, nor any
employee, representative or agent of a Party, shall be deemed to be an employee
of the other Party by virtue of this Agreement. Neither the Contractor, its
employees or participants are covered through the Company by Unemployment or
Worker’s Compensation Act of Texas or any other state statute.



 



  7

   



 



 

It is agreed that this is the responsibility of the Contractor to collect,
withhold and pay to the proper state and federal authorities any and all taxes
applicable to the Contractor’s business and the Company shall provide the
Contractor annually with an informational federal tax form (I.R.S. Form 1099
“Statement for receipt of Miscellaneous Income (Annual)”) or similar appropriate
form with respect to the Service Fee (as herein defined) paid by the Company to
the Contractor. As an independent contractor, the Contractor shall be free to
dispose of the Contractor’s time, energy and skill as the Contractor sees fit in
providing the Services to the Company and the Company shall have the right to
control the manner and means by which the Contractor provides the Services under
this Agreement.

 

 

 

12.

Miscellaneous Provisions.

 

 

 

 

a. Entire Agreement. This agreement sets forth the entire understanding of the
Parties and supersedes any prior communications, contracts, or understandings
and constitutes the full and complete agreement of the Parties with respect to
the subject matter of this Agreement.

 

 

 

 

b. Binding Effect, Assignment. This Agreement shall be binding upon, and shall
inure to the benefit of, the Parties and their permitted assigns and successors
interest. Neither Party may assign and right, or delegate any obligation under
this Agreement without the express prior written consent of the other Party,
which consent shall be strictly at the discretion of such other Party and may be
contingent, if given, upon such terms and conditions as determined by such
Party.

 

 

 

 

c. Waivers and Amendments. No amendment or waiver of any provision of the
Agreement, nor consent to any departure therefrom, shall be effective unless the
same shall be in writing and signed by a duly authorized officer of each of
Company and Contractor, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given. No
failure on the part of a Party hereto the exercise, and no delay in exercising,
any right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise, any right hereunder preclude any other or further exercise
thereof or the exercise of any pother right. The remedies provided in this
Agreement are cumulative and not exclusive of any remedies provided by law.

 

 

 

 

d. Notices. Any notices or other communications given by either Party under this
Agreement shall be in writing and shall be: (i) delivered personally; (ii)
transmitted by email or facsimile (with transmission confirmation); (iii) sent
costs prepaid by an internationally recognized express delivery courier or
express delivery mail that guarantees delivery within three (3) business days;
or (iv) sent by express delivery mail with return receipt requested, postage
prepaid, to the last known address of each Party. Except as set for the in the
last sentence of this paragraph, any such notice shall be effective; (1) upon
receipt if personally delivered; (2) on the date of the facsimile transmission
(which date is indicated by the facsimile confirmation) if sent by facsimile;
(3) on the day received if sent by an internationally recognized express courier
or express mail; (4) on the date received if sent by mail with return receipt
requested; and (5) on the date received if sent by email (with electronic
confirmation). No notice of default or of extension or termination of the term
of this Agreement shall be deemed to be sent unless sent by a means where
delivery of the notice of default, extension or termination may be confirmed as
received by the recipient. All such written notices shall be addressed as
follows:



 



 

If to Contractor:

 

 

 

Name:

AppYea, Inc.

 

Address:

777 Main Street, Suite 600

Fort Worth, TX 76012______________

Attn: Douglas McKinnon

 

 

 

 

If to the Company:

 

 

 

 

Name:

The Diagnostics Group, LLC

 

Address:

845 Campbell Road, Suite 345

Richardson, TX 75081

Attn:



 



  8

   



 



 

e. Non-Disparagement. Neither Party will disparage the other Party during the
term of this Agreement or at any time after the termination or expiration of
this Agreement.

 

 

 

 

f. Force Majeure. If the performance of any part of this Agreement by either
Party, or of any obligation under this Agreement, is prevented, restricted,
interfered with, or delayed by reason of any cause beyond the reasonable control
of the Party liable to perform, unless conclusive evidence to the contrary is
provided, the Party so affected shall, on giving written notice to the other
Party, be excused from such performance to the extent of such prevention,
restriction, interference or delay, provided that the affected Party shall use
its reasonable best efforts to avoid or remove such causes of nonperformance and
shall continue performance with the utmost dispatch whenever such causes are
removed. These reasons included but are not limited to Labor Disturbances, War,
Acts of God, Fires, Storms, Accidents and Governmental Regulations. When such
circumstances arise, the Parties shall discuss what, if any, modification of the
terms of this Agreement may be required in order to arrive at an equitable
solution.

 

 

 

 

g. Cooperation and Good Faith. The Parties shall timely and diligently cooperate
with each other to achieve the goals, objectives and purposes of this Agreement
and to facilitate the performance of each Party’s respective duties and
obligations under this Agreement in a commercially reasonable manner. Further,
the Parties shall deal and negotiate with each other in good faith in the
execution and implementation of their duties and obligations under this
Agreement.

 

 

 

 

h. Severability. If any provision or term of this Agreement is found to be
invalid or unenforceable, such provision or term will be enforced to the maximum
extent permitted by law, and the remainder of this Agreement will remain in full
force.

 

 

 

 

i. Governing Law; Disputes. Without regard to place of contracting, place of
performance, or conflicts of law provisions or rules, this Agreement and all
amendments, modifications or supplements hereto, and the rights of the Parties
shall be construed and enforced in accordance with the laws of the State of
Texas. In accordance with this Section 11(j), any dispute regarding the
interpretation or validity of this Agreement shall be governed by the laws of
the State of Texas, excluding the conflicts of law rules thereof. The Parties
hereby agree that any and all disputes, controversies or differences arising
from or in relation to or in connection with this Agreement shall be settled by
mutual consultation between the Parties in good faith as promptly as possible,
but failing an amicable settlement, shall be settled by arbitration. Any
arbitration required by this Agreement shall be conducted before a single
arbitrator in Collin County, TX in accordance with the commercial arbitration
rules of the American Arbitration Association then existing, and any award, or,
or judgment pursuant to such arbitration may be enforced in any court of
competent jurisdiction. All such arbitration proceedings shall be conducted on a
confidential basis.

 

 

 

 

Contractor hereby irrevocable waives, and agrees not to assert by way of motion,
as a defense, or otherwise, in any such proceeding or in any proceeding to
enforce the judgment entered as a result of such proceeding, any claim that is
not personally subject to the jurisdiction of the arbitration proceedings or the
court entering the judgment for any reason whatsoever, that such proceeding is
brought in an inconvenient forum, that the venue of such proceeding is improper,
or that this Agreement or the subject matter hereof may not be enforced in or by
such proceedings or judgment.



 



  9

   



 



 

j.

Indemnification. The Contractor shall defend and indemnify Company and the
members, managers, officers, employees, agents, affiliates, successors and
assigns of Company (each of the foregoing being hereinafter referred to
individually as a “Company Indemnified Party”), from and against any and all
losses, liabilities, damages, actions, costs, and expenses (including reasonable
attorneys’ fees and disbursements and costs of investigation, litigation,
settlement, judgment, interest, and penalties) (collectively, “Losses”) of the
Company Indemnified Party arising out of or resulting from any claim, demand
charge, action, cause of action, or other proceeding asserted by any third party
against the Company Indemnified Party arising from or in connection with (i) the
performance of Contractor’s duties and obligations under this Agreement, except
to the extent it is determined by a court of competent jurisdiction that a
proximate cause of the Loss was the negligent or willful act or omission of
Company or a company employee, officer, manager, agent or affiliate, or (ii)
Contractor’s business activities that are independent of the matters that are
the subject of the Agreement. Contractor’s obligation to indemnify any Company
Indemnified Party will survive the expiration or termination of this agreement
by either party for any reason.

 

 

 

 

 

 

i. Notification of Claim. Each Company Indemnified Party under this Agreement
shall promptly, and in any event within ten (10) days after notice to such
Company Indemnified Party of any claim as to which it asserts a claim for
indemnification, notify Contractor in writing of such claim and the amount
thereof; provided, however, that the failure to give such notification shall not
relieve Contractor from any liability which it may have pursuant to the
provisions of this Agreement as long as the failure to give such notice within
such time is not prejudicial to Contractor. Notice to a Company Indemnified
Party for the purpose of the preceding sentence shall mean the filing of any
legal action, receipt of any claim in writing or similar form of actual notice.

 

 

 

 

 

 

ii. Defense of Claim. Contractor shall, by written notice to the Company
Indemnified Party, undertake to conduct any proceedings or negotiations in
connection with any claim for indemnification hereunder or necessary to defend
the Company Indemnified Party and take all other steps or proceedings to settle
or contest such claim, including without limitation, the employment of counsel;
provided, however, that Contractor shall reasonably consider the advice of the
Company Indemnified Party as to the defense and settlement of such claim and the
Company Indemnified Party shall have the right to participate, at its own
expense, in such defense, but control of the such litigation and settlement
shall remain with Contractor. The Company Indemnified Party shall provide all
reasonable cooperation in connection with any such defense by Contractor.
Counsel and auditor fees, filing fees and court fees of all proceedings,
contests or lawsuits with respect to any such claim shall be borne by
Contractor. If any such claim is made hereunder and Contractor fails to
undertake the defense thereof by written notice to the Company Indemnified
Party, the Company Indemnified Party shall be entitled to indemnification with
respect thereto pursuant to the terms of this Agreement.

 

 

 

 

 

 

iii. Scope of Indemnification. The indemnification provided under this Agreement
shall supplement, and not supersede or replace, any protection or rights that
may be afforded to either party as a basis for a claim of indemnification
hereunder.

 

 

 

 

 

k.

Number and Gender. Whenever herein the singular number is used, the same shall
include plural where appropriate, and words of any gender shall include each
other gender where appropriate.

 

 

 

 

 

l.

Captions. The captions, headings and arrangements used in this Agreement are for
convenience only and do not in any way affect, limit or amplify the provisions
hereof.

 

 

 

 

 

m.

Counterparts. This Agreement may be executed in multiple copies, each of which
shall for all purposes constitute the Agreement, binding on the Parties, and
each Party hereto covenants and agrees to execute all duplicates or replacement
counterparts of this Agreement as may be required.



  



  10

   



 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed as of
the Effective Date first written above by each Party’s authorized principal.

 

 



Contractor:

 

COMPANY:

 

 

 

 

 

AppYea, Inc.   The Diagnostic Group, LLC           /s/ Douglas O. McKinnon   /s/
Jacob Cohen   Signature   Signature          

Douglas O. McKinnon

  Jacob Cohen   Printed Name   Printed Name          

CEO

  Manager   Title   Title  



 



  11

   



 

EXHIBIT A

 

Product and Services

 

Promotion of Services: The Contractor will use reasonable efforts and resources
to promote and stimulate interest in and obtain orders for various services in
the United States. Contractor will investigate and follow up with all inquiries
from members (Potential Customers) (Customers), however arising, and will
promptly handle all correspondence and personal contact with such potential
customers as may be necessary or appropriate.

 

Education of Prospective Customers: Contractor will use reasonable efforts to
educate Potential Customers, including the healthcare provider community, as to
(i) how to incorporate the services into their respective practices, (ii) the
benefits to both the provider and the patient of utilizing the services, and
(iii) the recommended administration of the services by physicians, other
healthcare providers and their staff.

 

Account Management: Contractor will assist Company in establishing an account
for all new Customers generated by Contractor and provide support to Company in
maintaining accurate and up to date records for all Customers generated by
Contractor, including ensuring that Company has correct and complete information
with respect to each such Customer.

 

Operational Assistance: Contractor will provide assistance to Company in
properly managing each Customer generated by Contractor, including performing
certain day-to-day logistical oversight support.

 

Customer Complaints: Contractor will promptly report to Company any complaints
about the services from Customers in the Territory and, at Company’s request,
will investigate and report to Company about any such complaints.

 

Sales outside the Contractor Territory: Contractor will not promote the services
or solicit orders for the services or deliver Lab the services, directly or
indirectly, outside of the Territory without the prior written consent of
Company.

 

Alteration: Contractor will not alter or modify any of the literature or
packaging with respect to the services without the Company’s prior written
consent.

 

Records: Contractor will maintain appropriate records regarding Contractor’s
sale of the services. Contractor will permit the Company reasonable access to
such records upon prior written notice to Contractor.

 

Lab Services Warranties: Contractor will not make any warranty or representation
about the services or the use or efficacy of Lab Services except those written
warranties, representations, and statements concerning use or efficacy of Lab
Services as Company may provide to Contractor from time to time for delivery to
or use with customers or potential customers in the Territory.

 

Advertising: Contractor will secure the Company’s prior, written approval of all
advertising materials, sales or literature, publicity releases and other
promotional materials with respect to the services or Company.

 



  12

   



 

Product Recall: In the event of a recall of any product used in connection with
providing the services, Contractor will cooperate fully with Company in
effecting such recall, including, without limitation, promptly returning any
such product in the Contractor’s possession, as well as or in the possession of
any Customers in the Territory, contacting any Customers that Company desires be
contacted and communicating to any of Contractor’s Customers such information or
instructions about the recall that Company may want communicated.

 

Litigation: If Company becomes involved in any proceeding and/or litigation
regarding the services, Contractor will cooperate fully with Company and will
provide any documents or information in Contractor’s possession or under
Contractor’s control relating to the proceeding and/or litigation, at Company’s
sole cost and expense.

 

Expenses: Contractor will pay when due all costs, expenses, taxes and
liabilities that Contractor incurs in connection with Contractor’s performance
under this Agreement.

 

Development of Marketing Plans: Contractor will advise and consult with Company
in the development of marketing plans to promote the growth of the services
offered directly or indirectly by the Company.

 

Development of Advertising Campaigns: Contractor will advise and assist Company
in overseeing and implementing marketing strategies and timelines that ensures
deadlines are met and work is completed, marketing budgets and billing
procedures are complied with, and that takes into account cost efficiencies and
deficiencies related to current and future marketing budgets. The Contractor
will assist the Company in taking such actions as may be necessary to comply
with any requirements affecting marketing strategies.

 

Marketing Research: Contractor will assist the Company in reviewing current
research findings to determine the strengths and weaknesses of respective
marketplaces and identify positioning and opportunity areas that may promote
growth.

 

Field Marketing: Contractor will perform field marketing to potential customers
and serve as a liaison between Company and such Customers.

 

Reports: Contractor will provide written reports to Company in connection with
the marketing services performed by Contractor hereunder as may be reasonably
requested by the Company from time to time.

 

Other Services: Contractor will perform such other marketing services as the
parties shall from time to time mutually agree.

 



  13

   



 

EXHIBIT B

 

MARKETING ACTIVITIES

 

B-1 Service Area Territory: The Territory in which Contractor may market, sell,
or solicit the sale of Products and Services to Providers as described in this
Agreement in the United States of America.

 

B-2 Marketing Activities: “Marketing Activities” provided by Contractor shall
include the activities set forth below:

 



 

(a) The Contractor will identify Providers who may be interested in Company’s
Products and Services and will market such Products and Services to Healthcare
Providers through various marketing methods and activities, including, but not
limited to direct marketing, telemarketing, newsletter announcements, social
media and attendance at healthcare symposiums. In each such marketing activity,
the Contractor shall present the features and benefits of Company’s Products and
Services.

 

 

 

 

(b) The Contractor shall directly contact a representative of Healthcare
Providers and present the features and benefits of Company’s Product and
Services presented in a consultative selling method. If a Healthcare Provider is
interested in one or more Products and Services, the Contractor shall instruct
such Healthcare Provider regarding the process for ordering Products and
Services. If needed, the Contractor will assist in setting up conference calls
between interested Healthcare Providers and the Company or its affiliated
providers.



 

B-3 Marketing Reports: The Contractor will provide to the Company progress
reports on its marketing and sales activities under this Agreement, including
without limitation of full accounting of all marketing activities performed

 

B-4 Marketing Plan: The Contractor will utilize marketing and sales materials
produced or approved by the Company in conjunction with the Contractor’s
performance of its responsibilities under this Agreement. In marketing the
Products and Services to Potential Customers, and responding to Customers and
Potential Customer inquiries, Contractor will use its best efforts to provide
high quality, timely, and courteous service and will refrain from making any
misrepresentations regarding the Company or the Products and Services. In
addition to the foregoing, upon the reasonable request and within the sole
discretion of the Company, the Contractor sales representatives shall attend and
actively participate in certain specific marketing activities including, without
limitation, trade shows and exhibitions.

 



  14

   



 

EXHIBIT C

 

COMPENSATION

 

C-1 COMPENSATION METHODOLOGY –

 

C1–a The Company shall pay Contractor the amounts indicated below for the
performance of services under this Agreement:

 

Contractor will be paid for providing services to directly Recruited customers
at the rate of 35% of the Net Collected Revenue collected from non-federally
funded payors by third party providers affiliated or contracted with Company for
ancillary services ordered by Recruited Customers less any lab specific costs
related to any referred samples and/or services and less any refunds or
chargebacks.

 

Contractor shall be paid by the 15th of the month for Net Collected Revenue from
the previous month.

 

 

C1-b For the purpose of this Agreement the term (“Recruited Customer”) shall
mean any customer that has been introduced to or made aware of the Company
and/or the third party providers affiliated or contracted with Company through
the marketing efforts of the Contractor during the term of this Agreement. No
later than 5 days after the end of each month that this Agreement shall be in
effect, the Contractor shall furnish with an updated list of all Recruited
Customers. That Recruited Customer list shall be crossed referenced with the
current list of Recruited Customers to assure that no conflict is apparent, i.e.
a Recruited Customer is already under contract with the providing organization.
If a conflict has been identified then the Company shall send the Contractor an
email correspondence identifying which Recruited Customer is currently doing
business with the providing organization.

 

C1-c A set date and time will be determined by the Company in coordination with
the Contractor during which the Contractor will be provided a written report
outlining the details of the services utilized by the Recruited Customers and
any and all Net Collected Revenues for such services for the corresponding
month.

 

THE COMPENSATION PAID PURSUANT TO THIS AGREEMENT WILL NOT BE BASED ON THE VALUE
OR VOLUME OR REFERRALS PAID FOR BY ANY FEDERALLY FUNDED HEALTH PLANS. REVENUE
RELATED TO FEDERALLY FUNDED HEALTH PLANS ARE EXCLUDED FROM ANY AND ALL
COMPENSATION CALCULATIONS.

 

 



15

